                 Case 5:18-cr-00258-EJD Document 63 Filed 01/07/19 Page 1 of 3



 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 JEFF SCHENK (CABN 234355)
   JOHN C. BOSTIC (CABN 264367)
 5 ROBERT S. LEACH (CABN 196191)
   Assistant United States Attorneys
 6
          150 Almaden Boulevard, Suite 900
 7        San Jose, California 95113
          Telephone: (408) 535-5061
 8        Fax: (408) 535-5066
          Jeffrey.b.schenk@usdoj.gov
 9 Attorneys for United States of America

10
                                        UNITED STATES DISTRICT COURT
11
                                     NORTHERN DISTRICT OF CALIFORNIA
12
                                                SAN JOSE DIVISION
13

14   UNITED STATES OF AMERICA,                          ) CR-18-00258-EJD
                                                        )
15             Plaintiff,                               ) JOINT STATUS MEMORANDUM
                                                        )
16        v.                                            )
                                                        )
17   ELIZABETH HOLMES and                               )
     RAMESH “SUNNY” BALWANI,                            )
18                                                      )
               Defendants.                              )
19                                                      )
                                                        )
20
               The parties in the above-captioned matter hereby file this joint status memorandum in advance of
21
     the status conference set for January 14, 2019.
22
     I.        Status of Discovery
23
               The grand jury returned the original Indictment in this case on June 14, 2018, and returned the
24
     Superseding Indictment on September 5, 2018. Defendants thereafter demanded government
25
     compliance with its discovery and constitutional obligations. On August 7 and 23, 2018, the
26
     government produced more than four million pages of discovery to the defense; the government
27
     represents that this includes the bulk of the reports memorializing dozens of interviews conducted in this
28

     JOINT STATUS MEMORANDUM
     CR-18-00258 EJD
               Case 5:18-cr-00258-EJD Document 63 Filed 01/07/19 Page 2 of 3



 1 case.

 2          Since the last status conference on October 15, 2018, the government has continued to process

 3 and produce the large volume of discovery in this case. On October 19, 2018, the government produced

 4 approximately seven million pages of additional discovery to the Defendants.

 5          On November 1, 2018, the government produced an additional batch of discovery totaling

 6 approximately 5.7 million pages. The government’s method of encrypting this November 1 production

 7 and its prior productions, as it turned out, led to substantial delays before an external vendor for the

 8 defense could provide defense counsel with access to the documents. The defense was not able to obtain

 9 access to the government’s October 19, 2018 production until December 20, 2018. On November 20,

10 2018, the defense met and conferred with the government to address the encryption method and the

11 parties have now taken steps to avoid similar delays for future productions.

12          On December 27, 2018, the government sent Defendants a production consisting of tens of

13 thousands of pages mostly collected from a variety of third-party sources.

14          Due to the extremely large volume of discovery materials involved, the government has

15 processed much of its discovery through the DOJ’s Litigation Technology Service Center (“LTSC”) in

16 South Carolina. The government represents that this facility has the ability to process and produce large

17 volumes of documents faster and more efficiently than in-house at the U.S. Attorney’s Office. Despite

18 the LTSC’s increased bandwidth, the processing and bates stamping of these materials has taken

19 months. The LTSC is currently processing a batch of documents collected from Theranos that the

20 government estimates will exceed one million pages. The LTSC estimates that it will return that

21 completed production to the government within the next two weeks, at which time the government will

22 promptly copy and produce it to both Defendants. The government expects production of documents it

23 has collected to date to be largely complete shortly thereafter.

24          At this time, Defendants are unable to agree with the Government’s representation. Because

25 Defendants only recently were able to access the October and November productions in a readable

26 format, counsel for the Defendants have not yet reviewed the over 12 million pages of discovery.

27 Additionally, Defendants only very recently received the December 27th production and are still

28 working on loading that discovery. Further, Defendants have not yet received over 1 million additional

     JOINT STATUS MEMORANDUM
     CR-18-00258 EJD
               Case 5:18-cr-00258-EJD Document 63 Filed 01/07/19 Page 3 of 3



 1 pages of discovery. Defendants, therefore, are unable to determine what, if any, discovery is missing.

 2 Based on the discovery that the defense has been able to review, however, the government’s production

 3 is far from complete, and the defense is preparing a letter detailing the deficiencies that can be

 4 determined based on the review of the discovery so far.

 5 II.      Additional Time to Review Discovery

 6          The defense requires additional time to review the voluminous discovery, much of which it has

 7 just recently been able to access, and at least one million pages of which it has not received as of this

 8 Joint Status Memorandum. Therefore, the parties anticipate requesting a further status conference

 9 before the Court in April 2019, at which time the government anticipates it will have completed or at

10 least be much further along in complying with its discovery obligations and the defense will have had a

11 greater opportunity to review the millions of pages produced and to be produced.

12

13 DATED: January 7, 2019                                 Respectfully submitted,

14                                                        ALEX G. TSE
                                                          United States Attorney
15

16                                                        /s/
                                                          JEFF SCHENK
17                                                        JOHN C. BOSTIC
                                                          ROBERT S. LEACH
18                                                        Assistant United States Attorneys
19 DATED: January 7, 2019

20
                                                          /s/
21                                                        KEVIN DOWNEY
                                                          LANCE WADE
22                                                        Attorneys for Elizabeth Holmes
23
     DATED: January 7, 2019
24
                                                          /s/
25                                                        JEFF COOPERSMITH
                                                          MARK BARTLETT
26                                                        Attorneys for Ramesh “Sunny”
                                                          Balwani
27

28

     JOINT STATUS MEMORANDUM
     CR-18-00258 EJD
